Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 10, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150261(25)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  IN RE PAROLE OF STEVEN J. STRUTZ                                                                        David F. Viviano,
  ____________________________________                                                                                Justices


  MACOMB COUNTY PROSECUTOR,
          Appellee,
                                                                    SC: 150261
  v                                                                 COA: 323101
                                                                    Macomb CC: 14-001039-AP
  STEVEN J. STRUTZ,
             Appellant,
  and
  MICHIGAN PAROLE BOARD,
             Appellant-Intervenor
  ____________________________________/

         On order of the Chief Justice, the motion of appellant-intervenor to file a reply to
  the brief of amicus curiae Michigan Attorney General is GRANTED. The reply
  submitted on November 21, 2014, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 10, 2014
                                                                               Clerk